Exhibit 10.7

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

AMENDMENT NUMBER FIVE TO

AIRCRAFT LEASE AGREEMENT

 

 

 

 

Dated as of June 20, 2019

 

 

BETWEEN

 

WELLS FARGO TRUST COMPANY, NATIONAL ASSOCIATION

(f/k/a Wells Fargo Bank Northwest, National Association), not in its individual
capacity,

but solely as owner trustee

as Lessor

AND

 

 

SUN COUNTRY, INC.

DBA SUN COUNTRY AIRLINES

(formerly known as MN Airlines, LLC)

as Lessee

 

 

 

Concerning:

 

One (1) Boeing 737-700 (737-73V) Aircraft

Manufacturer’s Serial Number 30241

U.S. Registration Number N710SY

 

 

--------------------------------------------------------------------------------

 

 

AMENDMENT NUMBER FIVE TO AIRCRAFT LEASE AGREEMENT

 

This AMENDMENT NUMBER FIVE TO AIRCRAFT LEASE AGREEMENT (this"Amendment") is
dated as of June 20, 2019 and is entered into between WELLS FARGO TRUST COMPANY,
NATIONAL ASSOCIATION (f/k/a Wells Fargo Bank Northwest, National Association),
not in its individual capacity, but solely as owner trustee ("Lessor") and SUN
COUNTRY, INC. DBA SUN COUNTRY AIRLINES (formerly known as MN Airlines, LLC), a
corporation incorporated and existing under the laws of Minnesota ("Lessee").

 

RECITALS

 

WHEREAS, C.I.T. Leasing Corporation (“CITLC”) and Lessee have previously entered
into that certain Aircraft Lease Agreement dated as of January 14, 2009, as
supplemented by that certain Lease Supplement dated as of January 30, 2009,
which was recorded as one instrument by the Federal Aviation Administration on
February 4, 2009 and assigned Conveyance No. SB003509, and as amended by that
certain Amendment Number One to Aircraft Lease Agreement dated as of November
30, 2011, which was recorded by the Federal Aviation Administration on January
6, 2012 and assigned Conveyance No. JB004755, and as further amended by that
certain Amendment Number Two to Aircraft Lease Agreement dated as of October 15,
2013, which was recorded by the Federal Aviation Administration on December 11,
2013 and assigned Conveyance No. NW006692, and as further amended by that
certain Amendment Number Three to Aircraft Lease Agreement dated as of June 9,
2015, which was recorded by the Federal Aviation Administration on July 9, 2015
and assigned Conveyance No. KT013830, and as further assigned, assumed and
amended by that certain Assignment, Assumption and Amendment Agreement dated as
of August 22, 2016 among CITLC, as assignor, Lessor, as assignee, and Lessee,
which was recorded by the Federal Aviation Administration on August 23, 2016 and
assigned Conveyance No. SD009963, and as further amended by that certain
Amendment Number Four to Aircraft Lease Agreement dated as of February 23, 2018,
recorded by the Federal Aviation Administration on March 21, 2018 and assigned
Conveyance No. DV022033 (the "Lease");

 

WHEREAS, pursuant to the Lease, Lessee is currently leasing from Lessor one (1)
Boeing 737-73V aircraft bearing Manufacturer's serial number 30241 and United
States Registration Number N710SY and two (2) CFM International Inc. model
CFM56-7B22 (also described in the FAA records as model CFM56-7B20) aircraft
engines bearing manufacturer’s serial numbers 889727 and 889728 (as more fully
described and defined in the Lease, the "Aircraft"); and

 

WHEREAS, Lessee and Lessor desire amend certain provisions of the Lease as set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Lessor and Lessee hereby agree as follows:

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 1

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

 

1.

Definitions.

 

“Return Modification Amount” has the meaning given to such term on Schedule 1
hereto.

 

Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Lease.

 

2.

Amendments to Lease.

 

2.1

The amendments to the Lease set forth in this Amendment shall be deemed
effective upon execution of this Amendment. Lessee shall pay to Lessor the
Return Modification Amount during the last calendar month of the Term, but in
any event not later than the Expiration Date. Lessor and Lessee agree that in
the event that Lessee fails to pay the Return Modification Amount in accordance
with this Amendment, the revisions agreed to in Clause 2.2 below shall be null
and void thus having the effect of restoring Exhibit B to the terms agreed to by
the parties prior to the date of this Amendment.

 

2.2

Exhibit B to Aircraft Lease Agreement (Return Condition Requirements)

 

 

Exhibit B shall be amended as follows:

 

(a)     GENERAL. Exhibit B, GENERAL section is hereby amended by deleting the
following sub-sections in their entirety :

 

(i)     The text of sub-section (2): “(2) The Aircraft exterior shall be washed
and the interior shall be clean. The cockpit shall be repainted if required to
eliminate existing stains, excessive wear, and inappropriate markings. Placards
shall be replaced if unreadable, missing or not in the English language.”;

 

(ii)    The text of sub-section (7): “(7) Cockpit windows shall have no crazing
or delamination that exceed maintenance manual allowable limits, and passenger
compartment windows shall have no crazing that obstructs the view from the
windows. All equipment and furnishings in the interior of the Aircraft which are
defective, damaged, or excessively worn shall be repaired or replaced by
Lessee.”;

 

(iii)   The text of sub-section (10): “(10) At the end of the Term, Lessee shall
obtain an export certificate of airworthiness for the Aircraft and Lessor shall
reimburse Lessee at Lessee's Actual Cost for the cost of any modifications
required for the Aircraft to comply with the import requirements of such other
country.”; and

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 2

--------------------------------------------------------------------------------

 

 

(iv)    The text of sub-section (11): “(11) Prior to the Expiration Date, all
temporary repairs accomplished during the Term, including repairs using blind
fasteners (except to the extent that the use of blind fasteners is considered a
permanent repair in accordance with the Airframe Manufacturer's structural
repair manual for the Aircraft) and those requiring repetitive inspections or
future upgrading, shall be upgraded to a permanent repair and all external
doublers (scab patches) installed during the Term shall be replaced with flush
repairs, all in accordance with the Manufacturer's maintenance manual,
structural repair manual, or other FAA and Airframe Manufacturer approved data,
provided, however, such replacement of a doubler shall not be required where
installation of such doubler is (i) the only approved repair in accordance with
the Manufacturer's maintenance manual, structural repair manual or other FAA
approved data, (ii) the result of a Manufacturer recommended service bulletin
accomplishment, or (iii) where a flush repair cannot be accomplished due to
inaccessibility of the area.”

 

(b)     PAINT. Exhibit B, PAINT is hereby amended by deleting in its entirety
the following text of sub-section (1):

 

(i)     “(1) The Aircraft fuselage including radome, wing to body fairings,
wheel well doors, vertical stabilizer, and engine cowlings (if previously
painted) shall be prepared for repainting in accordance with the Airframe
Manufacturer’s recommended procedures, and the fuselage shall be repainted white
using a quality paint acceptable to Lessor. All other areas of the Aircraft
where paint is peeled, chipped or worn out, including control surfaces shall be
restored as necessary to provide a uniform appearance. Preparation for such
repainting shall include restoration of aerodynamic sealer in areas requiring
aerodynamic sealer due to deterioration or missing sealant. All required
placards and markings shall be in the English language and shall be replaced if
not in English, or if deteriorated.”

 

(c)     AIRFRAME. Exhibit B, AIRFRAME is hereby amended and restated in its
entirety as follows:

 

(i)     “(2) Immediately prior to redelivery of the Aircraft to Lessor, the
Aircraft shall have no overdue tasks required by the MPD.”

 

(d)     INTERIOR. Exhibit B, INTERIOR is hereby amended and restated in its
entirety as follows:

 

(i)     “The Aircraft shall be in the same configuration (including, but not
limited to, interior seating configuration, galleys and lavatories) as at the
time of Lessee’s last revenue flight.”

 

(e)     INSPECTION. Exhibit B, INSPECTION is hereby deleted in its entirety and
restated as follows:

 

(i)     “The Aircraft is to be returned in serviceable condition with redelivery
in Marana, Arizona.”

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 3

--------------------------------------------------------------------------------

 

 

3.

REPRESENTATIONS AND WARRANTIES

 

3.1

Lessor's Representations and Warranties. Lessor hereby represents and warrants
to Lessee as of the date of this Amendment that:

 

 

3.1.1.

Lessor (i) is a national banking association organized, validly existing and in
good standing under the laws of the United States of America and (ii) has the
power and authority to enter into and perform its obligations under this
Amendment;

 

 

3.1.2.

the execution and delivery by Lessor of this Amendment, the consummation by
Lessor of the transactions contemplated herein and compliance with the terms and
provisions hereof and thereof are within Lessor's corporate powers, do not and
will not result in a violation of Lessor's charter, by-laws or other
constitutional documents as currently in effect;

 

 

3.1.3.

the Lease, as amended by this Amendment, will constitute the legal, valid and
binding and enforceable obligation of Lessor, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization and other laws of general
application affecting the enforcement of creditors' rights and general
principles of equity (regardless of whether such proceeding is considered a
proceeding in equity or at law); and

 

 

3.1.4.

Lessor has received every consent, approval or authorization of, and has given
every notice to, each Governmental Authority having jurisdiction with respect to
the execution, delivery or performance of this Amendment and the performance of
the Lease, as amended by this Amendment, and each other Operative Agreement
(including all monetary and other obligations hereunder) that is required for
Lessor to execute and deliver this Amendment and each other document to which it
is a party, and to perform the transactions contemplated hereby and thereby, and
each such consent, approval or authorization is valid and effective and has not
been revoked.

 

3.2

Lessee's Representations and Warranties. Lessee hereby represents and warrants
to Lessor as of the date of this Amendment that:

 

 

3.2.1.

Lessee (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Minnesota, U.S.A. and (ii) has the
requisite company power and authority to enter into and perform its obligations
under this Amendment;

 

 

3.2.2.

the execution and delivery by Lessee of this Amendment, the consummation by
Lessee of the transactions contemplated herein and compliance with the terms and
provisions hereof and thereof are within Lessee's corporate powers, do not and
will not result in a violation of Lessee's charter, by-laws or other
constitutional documents as currently in effect;

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 4

--------------------------------------------------------------------------------

 

 

 

3.2.3.

the Lease, as amended by this Amendment, will constitute the legal, valid and
binding and enforceable obligation of Lessee, except as such enforceability may
be  limited by bankruptcy, insolvency, reorganization and other laws of general
application affecting the enforcement of creditors' rights and general
principles of equity (regardless of whether such proceeding is considered a
proceeding in equity or at law); and

 

 

3.2.4.

Lessee has received every consent, approval or authorization of, and has given
every notice to, each Governmental Authority having jurisdiction with respect to
the execution, delivery or performance of this Amendment and the performance of
the Lease, as amended by this Amendment, and each other Operative Agreement
(including all monetary and other obligations hereunder) that is required for
Lessee to execute and deliver this Amendment and each other document to which it
is a party, and to perform the transactions contemplated hereby and thereby, and
each such consent, approval or authorization is valid and effective and has not
been revoked.

 

4.

No Other Modification.

 

 

Except as specifically provided in this Amendment, all of the terms and
conditions of the Lease, including but not limited to all of Lessee's
obligations and liabilities set forth therein, remain unmodified and are in full
force and effect and the parties hereto hereby ratify the same. On and after the
date hereof, each reference in the Lease to "this Lease", "hereunder", "hereof",
or words of like import referring to the Lease shall mean and be a reference to
the Lease as amended by this Amendment.

 

5.

Miscellaneous.

 

5.1

Governing Law. THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, U.S.A.
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT REGARD FOR CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

5.2

Counterparts. This Amendment may be executed simultaneously in two or more
counterparts and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

5.3

Successors and Assigns. This Amendment shall be binding on and shall inure to
the benefit of Lessee, Lessor and their respective successors and assigns.

 

5.4

Entire Agreement. This Amendment (including all Appendices hereto) constitutes
the entire agreement of Lessor and Lessee concerning the revisions to the Lease
set forth in Section 2 hereof, and any prior or contemporaneous written or oral
understandings with regard to the subject matter hereof are superseded hereby in
their entirety.

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 5

--------------------------------------------------------------------------------

 

 

5.5

Transaction Costs. Whether or not the transactions contemplated hereby are
consummated, each party hereto agrees to pay its own costs and expenses incurred
in connection with the preparation, execution and delivery of this Amendment and
any other documents delivered in connection herewith, including without
limitation the fees, expenses and disbursements of counsel, except as otherwise
expressly set forth herein. Lessee and Lessor agree to share 50/50 the costs,
including attorneys' fees and disbursements, incurred as legal fees and
disbursements for McAfee & Taft, FAA counsel.

 

5.6

Time is of the Essence. Time and strict and punctual performance are of the
essence with respect to each provision of this Amendment.

 

5.7

Further Assurances. Each of Lessor and Lessee hereby confirms for the benefit of
the other party that it will promptly and duly execute and deliver any such
further documents and assurances and take such further actions as the other
party hereto may from time to time reasonably request in order to more
effectively carry out the intent and purpose of this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lessor and Lessee have caused their duly authorized officers
to execute and deliver this Amendment Number Five to Aircraft Lease Agreement as
of the date first above written.

 

 

SUN COUNTRY, INC. WELLS FARGO TRUST COMPANY Lessee NATIONAL ASSOCIATION (f/k/a
Wells   Fargo Bank Northwest, National   Association), not in its individual
capacity,   but solely as owner trustee   Lessor     By:  By: /s/ Hillary Pavia
    Name:  Name: Hillary Pavia     Title:  Title: Vice President

                       

 

 

TO THE EXTENT, IF ANY, THAT THIS AMENDMENT CONSTITUTES CHATTEL PAPER (AS SUCH
TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS DOCUMENT MAY BE PERFECTED THROUGH
THE TRANSFER OR POSSESSION OF ANY ORIGINAL OR COPY HEREOF OTHER THAN THAT MARKED
"CHATTEL PAPER ORIGINAL".

 

 

 

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lessor and Lessee have caused their duly authorized officers
to execute and deliver this Amendment Number Five to Aircraft Lease Agreement as
of the date first above written.

 

 

SUN COUNTRY, INC. WELLS FARGO TRUST COMPANY Lessee NATIONAL ASSOCIATION (f/k/a
Wells   Fargo Bank Northwest, National   Association), not in its individual
capacity,   but solely as owner trustee   Lessor     By: /s/ Jude Bricker By:  
  Name: Jude Bricker Name:     Title: President and CEO Title:

                    

   

 

TO THE EXTENT, IF ANY, THAT THIS AMENDMENT CONSTITUTES CHATTEL PAPER (AS SUCH
TERM IS DEFINE D IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS DOCUMENT MAY BE PERFECTED THROUGH
THE TRANSFER OR POSSESSION OF ANY ORIGINAL OR COPY HEREOF OTHER THAN THAT MARKED
"CHATTEL PAPER ORIGINAL".

 

 

 

 

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 8

--------------------------------------------------------------------------------

 

 

Schedule 1 – Confidential Terms

 

“Return Modification Amount” means an amount equal to
[                                ] Dollars (US$[             ]) which
constitutes the “Buyout Offer” defined in Amendment Number Two to the Aircraft
Lease Agreement.

 

 

 

 

 

Lease Amendment Number Five
Wells Fargo Trust Company, N.A. / Sun Country, Inc.
B737-700 / MSN 30241

Page 9